Judge Marshall
delivered the opinion of the Court.
The general charge in this indictment, that the defendant “did then and there, in said house, keep a tippling house, without having first obtained a license then and there to keep a tavern,” is of itself sufficient, as heretofore decided in Morrison vs The Commonwealth, (7 Dana, 218,) and other cases, unless restricted by other words of the indictment, specifying the facts to which the general charge is intended to apply, and which do not, in themselves, make the offence of keeping a tippling house; and there is not, in our opinion, any such restriction in this case. The indictment charges that the defendant, in a house kept for that purpose, did sell whiskey, &c. by the small, to divers persons, and did then and there, in said house, keep a tippling house, &c. The whole is to be understood as intending to charge one offence of keeping a tippling house. If the first part of the charge is sufficiently descriptive of that offence, what follows is but repetition. If the first part be insufficient, it is made complete by the more general and comprehensive charge “that he did keep a tippling house,” which being coupled with the preceding matter by the word “and,” is to be understood as .cumulative, and as an additional description, and not as necessarily restricting the charge to the facts previously alledged. Whether, therefore, those previous facts make up the offence of keeping a tippling house or not, the indictment distinctly and positively charges that offence in so many words, and consequently must be deemed sufficient.
Wherefore, the judgment for the defendant, upon his demurrer to the indictment, is reversed, and the cause is remanded, with directions to overrule said demurrer, and for further proceedings.